Allow me first of all to
congratulate Mr. Didier Opertti on his election to the
presidency of the General Assembly. His election to that
high office demonstrates not only the support that
Uruguay enjoys in the international arena, but also the
confidence and trust that the members of the Assembly
have in his ability to guide the work of this session to a
successful conclusion. Allow me also to record my
delegation’s profound gratitude and appreciation to his
predecessor, His Excellency Mr. Hennadiy Udovenko,
former Minister for Foreign Affairs of Ukraine, for the
exemplary manner in which he steered the work of the
General Assembly throughout the past year.
I would also like to take this opportunity, on behalf
of my delegation, to express our sincere thanks and
admiration to the Secretary-General, His Excellency
Mr. Kofi Annan, for his untiring work and dedication in
promoting the cause of this Organization. The Secretary-
General deserves every assistance and cooperation from
all the States Members of the Organization in his
endeavours to fulfil the enormous responsibilities that we
have placed upon his shoulders in achieving the goals of
the United Nations in a world full of political unrest,
ethnic conflicts and natural disasters.
From the forest fires in South-East Asia, Europe and
North America to the horrendous floods and droughts in
Asia, Africa and the Americas, we have been witnessing
a drastic increase in the number of natural disasters
occurring in various regions of the world with immense
loss to human life and property. The excessive effects of
the environmental phenomena known as El Niño and La
Niña are sweeping across four continents with deadly
consequences. Record-breaking temperatures around the
globe have spared no country. My country also
experienced record high temperatures early this year,
bleaching and killing coral reefs and causing enormous
6


imbalance in the ever so fragile ecosystem that surrounds
our tiny islands.
The Maldives may be situated outside the cyclone belt;
we may have no rivers to flood, volcanoes to erupt or large
forests to burn. But my country is as vulnerable to natural
disasters as any other. Indeed, for the past decade we have
lived with the fear of being slowly engulfed by the rising
waters of the mighty Indian Ocean that surrounds us. Our
fears have become more alarming since we have seen the
death and destruction caused by the tsunami in Papua New
Guinea and the devastating floods in Bangladesh. We have
been forced to wonder what would happen if such a
disaster struck our tiny, low-lying country.
When my President addressed this Assembly on the
impending dangers of global warming and sea level rise
over a decade ago, the extent of the threat posed by climate
change was not yet widely known or accepted. Today we
note that the realities of global warming are being
acknowledged by scientists and politicians all over the
world. However, mere acknowledgement of the danger is
not enough. As we have stated repeatedly over the years, if
we are to arrest and reverse this lurking threat, we need the
unwavering commitment and cooperation of the entire
international community. It is important that we fully and
urgently implement the commitments that we ourselves
have undertaken at various international conferences. In this
regard, I urge the international community, and especially
the industrialized countries, to honour their commitments
without any further delay. My delegation believes that full
and unconditional implementation of the Barbados
Programme of Action for the Sustainable Development of
Small Island Developing States is essential for the
continued development of those countries. My country, for
its part, has done and will continue to do everything that is
required of it to contribute to this goal, and we hope that
the other Members of this Organization will fulfil their
commitments.
Although we were happy with some of the agreements
reached at the Kyoto Conference of the Parties to the
United Nations Framework Convention on Climate Change
last year, I regret to say that we were not fully satisfied
with the achievements there. We accepted the Kyoto
Protocol because we felt that it contained some important
elements that deserved recognition and implementation, and
because it is the best negotiated agreement available at
present. In order to demonstrate our firm commitment to
the climate change negotiations, we went one step further
and signed the Kyoto Protocol as the first signatory State.
We call upon all States to become parties to the Protocol
and implement the targets specified in it.
In our small island States, the environment and the
economy are intertwined very closely. Tourism and
fishing are the two dominant economic sectors in the
Maldives, and in a number of other small island States as
well. For the Maldives, the tourism sector has been the
main source of foreign exchange earnings and has
accounted for more than 40 per cent of gross domestic
product. Effects of global warming such as sea level rise,
beach erosion, coral bleaching, increasing stress on
coastal ecosystems, salinization of freshwater aquifers and
damage to infrastructure from tropical storms are,
however, threatening to jeopardize the viability and the
long-term sustainability of our tourist industry. Given the
limited availability of resources, many small island
developing States, including the Maldives, are not in a
position to carry the burden of the high cost of
environmental protection on their own. Therefore, we are
fully convinced that without adequate, new and additional
financial resources, transfer of environmentally sound
technology on concessional and preferential terms, and
provision for human resources development, even the
mere survival of our countries will be impossible.
The vulnerability to external factors of the
economies of small island developing States, especially
the least developed countries among them, is a well-
known fact. Globalization, coupled with the ecological
fragility of small island developing States, has
marginalized those countries from the present multilateral
trading system. Exports from least developed countries
have grown far more slowly than world trade over the
past two decades, resulting in a continued decline in their
share of world trade. Market access for least developed
countries is becoming narrower. Poverty still remains a
stumbling-block in their quest for achieving sustainable
social and economic development. Therefore, we would
like to take this opportunity to call upon the major players
in the world economy and upon our development partners
to pay special attention to assisting small island States
and other least developed countries in their efforts to
become integrated into the world economy.
When gross domestic product is used as an indicator
to determine the developmental status of a country, the
small island developing States may appear to be more
prosperous than they really are. We believe that the
criteria now used by the Committee for Development
Policy in identifying least developed countries do not take
7


into consideration the special circumstances of the small
island developing States and their vulnerability.
The Committee has already recommended the
graduation of four small island developing States from the
list of least developed countries. The Maldives is,
unfortunately, one of them. The irony of this is that the
economies of these countries are heavily dependent on one
or two industries, which may be extremely vulnerable to
global economic and environmental changes and other
external factors. Moreover, while the Committee itself has
identified the obstacles to integration into the global
economy and has called for continued official development
assistance for least developed countries for at least another
10 years, some of the countries most in need of such
assistance have been earmarked for graduation by the year
2000. My delegation feels that it would be grossly unfair to
graduate countries from least developed country status
unless they are able to sustain the momentum of growth
that they have been able to achieve. Furthermore, the
criteria which were adopted in 1991 need to be reviewed in
the context of the increased pace of globalization during the
1990s. Until such time as a vulnerability index is
developed, it would be very imprudent to graduate any
small island States.
This year marks the fiftieth anniversary of the
Universal Declaration of Human Rights, a major milestone
in the promotion and protection of human rights, providing
an essential basis for democracy, freedom and justice.
Human rights apply without regard to race, gender, creed,
age, colour or economic status. But everywhere we look —
north, south, east or west — the reality often falls short of
the ideal. Therefore, we must redouble our efforts to
promote and protect human rights the world over.
The Maldives remains firmly committed to the cause
of promotion and protection of human rights. I am happy
to report that this year a new Constitution has come into
force in the Maldives, providing stronger safeguards for
civil liberties and the fundamental rights of the people, and
strengthening the foundations and processes of our
democracy. We have also been able to achieve remarkable
progress in the realization of social, economic and cultural
rights of the people through continued economic
development and social progress. We believe that
democracy, development and peace are essential for the
realization of human rights.
The question of reform of the Organization has been
on the agenda of the General Assembly for quite some
time. Although the process of reform has proved to be a
difficult one, my delegation does not wish to see it
prolonged, for we believe that its momentum cannot be
maintained indefinitely. However, it is important that we
remain focused on the central issue of making this
Organization ready and capable of delivering the promise
of peace, justice and prosperity for all human beings,
irrespective of their colour, race, gender or belief, and the
promise of providing the means to protect our
environment and enjoy our fundamental freedoms. This
means that reform should cover the United Nations
system in its entirety.
On the specific question of the reform of the
Security Council, my delegation appreciates the efforts of
the Open-ended Working Group on the Question of
Equitable Representation on and Increase in the
Membership of the Security Council and Other Matters
Related to the Security Council. However, we remain
concerned about the lack of progress in its proceedings,
and are worried about the prevailing difficulties which are
preventing an early agreement on this important issue. We
remain convinced of the importance of the early and
successful conclusion of the efforts to make the Security
Council more responsive to and representative of the
current world realities in order to make it more effective.
The commitment of the Maldives to arms control,
disarmament and international peace and security remains
unwavering. We are parties to all major multilateral
instruments relating to arms control and disarmament.
Since its inception, we have been faithfully and regularly
contributing to the international Register of Conventional
Arms. We signed the Comprehensive Nuclear-Test-Ban
Treaty (CTBT) last year and are presently going through
the process of ratifying it. This morning we have signed
the Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-Personnel Mines and on
Their Destruction.
My delegation is happy to note the considerable
progress the international community has made in the
field of arms control and disarmament, and commends the
bilateral initiatives that have been proved to be so
successful. We believe that both bilateral and multilateral
approaches must reinforce and complement each other if
we are to successfully achieve complete disarmament.
In my delegation’s view, the establishment of
nuclear-weapon-free zones and zones of peace in various
regions of the world is a positive step towards achieving
nuclear disarmament. At this juncture, we particularly
stress the importance of the establishment of the proposed
8


nuclear-weapon-free zone in South Asia, and take this
opportunity to call upon all countries in South Asia to
exercise maximum restraint and contribute to the realization
of this noble objective.
In our quest to make the world a safer place we must
not think only of the big Powers and the big bangs.
Security is indivisible, whether in terms of geography or
range of threat. The continuing scourge of terrorism, which
rears its ugly and murderous head all too frequently, is as
much the bane of international security today as is the
spread of nuclear and other dangerous weapons. That
terrorist groups may gain access to such weapons is an
alarming thought. For small States the threats posed by
terrorists are allied with and magnified by the activities of
drug-traffickers, money-launderers and other manifestations
of organized crime. That is why we have acceded to many
international conventions against terrorism and are actively
considering acceding to the remaining conventions.
I would also like to take this opportunity to repeat the
appeal made by my President at the historic fiftieth
anniversary commemorative session of this body for the
signature and early ratification of the International
Convention against the Recruitment, Use, Financing and
Training of Mercenaries in order to expedite its entry in to
force. My delegation believes that in the face of these
threats it is in the interest of the international community to
provide adequate safeguards for small States, which are in
reality the front-line States against most of these evil deeds.
We are happy to see the establishment of the
International Criminal Court. Those who perpetrate war
crimes, genocide and other crimes against humanity must
not be allowed to cross a border to safety or anonymity.
This is why an international court that can systematically
prosecute major war criminals wherever they are has to be
established. This need has become more urgent in this post-
cold-war period, which is characterized by the proliferation
of conflicts of unprecedented ferocity. The horrifying
crimes against humanity committed in Bosnia and
Herzegovina, Rwanda, Sierra Leone and elsewhere cannot
be allowed to recur at any time or at any place. The
perpetrators of those crimes should be brought to justice.
My delegation strongly believes that the ultimate legal
guarantee of peace and justice in the world lies in the
strength and resolve of the international community and not
in the strength and resolve of a single country.
In conclusion, I once again would like to stress the
vulnerability of small island developing States. My
delegation believes that urgent and immediate action is
absolutely necessary to alleviate the difficulties faced by
these countries due to environmental degradation. If the
present-day predictions for climate change were to come
true, the Maldives and many other small island countries
would have to face the frightful reality of extinction.
Time is running out. Let us do something immediately.
Otherwise, we will be no more.




